



Exhibit 10(u)


Separation Agreement and General Release


TO: Silvia Dias Lagnado


This Agreement shall be binding on you, your heirs, successors and assigns, and
on McDonald’s. “McDonald's” as used in this Agreement, includes McDonald’s
Corporation, McDonald’s USA, LLC, all of their respective subsidiaries,
affiliates and related entities and companies, and their current and former
directors, officers, agents, employees, insurers and attorneys, and all employee
benefit plans and arrangements and their administrators trustees and other
fiduciaries, and all successors and assigns of all of the foregoing.


In consideration of the mutual covenants and promises contained herein, and for
other good and valuable consideration, the adequacy and receipt of which are
hereby acknowledged, you and McDonald’s agree to the following:


TERMINATION DATE
Your date of termination (“Termination Date”) will be October 31, 2019.


PAYMENTS
You will receive the following payments:


•
Twenty-six (26) weeks’ severance pay, pursuant to the terms of the McDonald’s
Corporation Officer Severance Plan (the “Severance Plan”), minus taxes and
deductions, payable to you six (6) months after the date of termination in
accordance with the Severance Plan and Section 409A of the Internal Revenue
Code;

•
Payment for fifteen (15) unused vacation days, as of your termination date;

•
A storage allowance in the gross amount of $20,000 USD, minus taxes and
deductions payable to you three (3) months after the termination date.



All other pay earned by you has been included in your final pay. All payments to
you, as set forth in this Agreement, will be issued in accordance with, and
subject to any withholding required by, all local, state, and federal laws. The
storage payment is intended to be exempt from Section 409A of the Internal
Revenue Code as a short-term deferral and, therefore, will be paid no later than
March 15, 2020.


You acknowledge and agree that the severance and storage payments described in
this Agreement are contingent on your compliance with the terms of the
“Non-Compete” provisions contained in this Agreement.  If McDonald’s, in its
sole discretion, determines that you have failed to comply with such provisions,
you will forfeit the severance payments and McDonald’s shall have no further
obligations related thereto.


TARGET INCENTIVE PLAN (TIP)
If there is a TIP payment for 2019, you shall be eligible for a pro-rated 2019
TIP payment payable on or about March 1, 2020. Your TIP will be pro-rated to
your date of termination and will be administered consistent with the TIP
requirements.




















Separation Agreement
Page 1 of 14





--------------------------------------------------------------------------------





BENEFITS TERMINATION
Your Termination Date shall be your benefits plan termination date for purposes
of McDonald's benefits programs, including but not limited to the 401k Plan and
Long Term Incentive Plans.  Your active participation in McDonald’s welfare
plans, such as the Health (medical, dental vision), Group Insurance and Spending
Account Plans will end as of the last day of the month in which your termination
date occurs. For information on continuing Health or Healthcare Spending Account
Plans through COBRA, see below. If there are any discrepancies between this
agreement and the official benefit plan documents, the official plan documents
will govern.  McDonald’s reserves the right, in its sole discretion, to change
or discontinue its benefit programs at any time, with or without prior notice.


CONTINUATION OF HEALTH COVERAGE
If you are participating in the medical, dental or vision plan coverage under
the Health Plan at the time you terminate, you may elect to continue that
coverage for 18 months (or longer if required by law). This is known as COBRA
coverage. If you file a timely election to take COBRA coverage, you will have to
pay the applicable employee cost for that coverage on a monthly basis (i.e., the
cost you are currently paying as an active employee) and, pursuant to the terms
of the Severance Plan, McDonald’s will pay the remainder of the cost through
April 2020. You will only be able to take the COBRA coverage if you pay the
applicable employee cost on a monthly basis. McDonald’s will not withhold your
share of these costs from your cash severance. Beginning on May 1, 2020, your
COBRA premium for any remaining months of COBRA coverage will be increased to
102% of the full COBRA premium cost (including both the employee and employer
costs for the coverage). If you fail to pay the required COBRA premium by the
end of the month for which the premium is due, your coverage will terminate as
of the last day of the month for which your last premium was paid. McDonald’s
will not pay any portion of the cost of COBRA coverage beyond May 1, 2020,
regardless of whether you or your eligible dependents have an additional
qualifying event under COBRA. Notwithstanding the foregoing, if COBRA coverage
is no longer required to be provided under the federal laws governing COBRA, all
payments for COBRA coverage under the Plan will also end. Further information
about COBRA coverage will be provided by the Health Plan Administrator.


STOCK OPTIONS AND RESTRICTED STOCK UNITS
All stock option and restricted stock unit (RSU) awards held by you at your
termination date shall be treated in accordance with the terms of the applicable
McDonald's Corporation stock plan under which the award was granted (2001
Omnibus Stock Ownership Plan, as amended or 2012 Omnibus Stock Ownership Plan),
and the applicable stock option or RSU award agreement governing your awards
(collectively, the “Grant Materials”).  Notwithstanding anything to the contrary
in this Agreement, for purposes of your stock options and RSUs, your reason for
termination is Company Initiated/Special Circumstances and your stock options
and RSUs will be treated in accordance with the applicable provisions in the
Grant Materials.






































Separation Agreement
Page 2 of 14





--------------------------------------------------------------------------------





STOCK OPTIONS
Pursuant to the terms of the Grant Materials, you will be permitted to exercise
your outstanding stock option awards as provided in the chart below.


Options Granted
Options That May be
Exercised
Last Date to Exercise
(If the last date to exercise is a weekend
or a US holiday, the last date will be the
previous business day.)
All grants made at least four months prior to your termination date
Options that are exercisable or would have become exercisable within two years
of your termination date will continue to become exercisable pursuant to the
original schedule.
The second anniversary of your
termination date
All grants made less than four months prior to your termination date
All options forfeited
N/A



RESTRICTED STOCK UNITS (RSUs)
Pursuant to the terms of your grant(s), as described in the Grant Materials,
upon termination you will vest in a pro-rata portion of your unvested RSUs
granted at least four months prior to your termination date based upon the
number of months worked during the applicable vesting period, with partial
months counted as full months.  RSUs that vest will be paid out in the form of
shares of McDonald’s stock (or in cash at the McDonald’s sole discretion).  Any
RSUs granted less than four months prior to your termination date will be
forfeited.  Any RSUs that have performance vesting conditions will continue to
be subject to those conditions, and will be paid out (if applicable) at the end
of the performance period. 


For more detailed information on the treatment of your stock options and/or RSUs
upon your termination, please refer to the Company Initiated/Special
Circumstances termination section of the Grant Materials.  In the event of a
conflict between this Agreement and the terms of the relevant Grant Materials,
the terms of the Grant Materials will prevail.


REFERENCE
McDonald’s will agree that all references given to parties outside McDonald's,
whether verbal or written, will be in line with the statement below:


Silvia Lagnado came to McDonald’s as our Global Chief Marketing Officer to
reignite our customer obsession through both traditional and innovative ways. 
 
The impact she had in that time is significant. Silvia led a team that
defined the brand’s purpose “making delicious feel-good moments easy for
everyone”. She helped create a universal visual identity and established a
program to elevate creative excellence across McDonald’s advertising. Under her
leadership we elevated our customer focus through data. She’s helped us develop
and invest in a smart CRM strategy




















Separation Agreement
Page 3 of 14





--------------------------------------------------------------------------------





grounded in insights that is unlocking an unparalleled understanding of
customers and how to serve them better through programs like suggestive sell in
Drive Thru with Dynamic Yield. Silvia was the driving force behind our new
partnership with Disney and a passionate advocate for our new Commitment to
Families under Scale for Good. Finally, Silvia has established a strong Global
Marketing Leadership Team, composed of CMOs of our key markets, as well as key
members of her team.
 
Silvia built a very strong team (two of which were promoted with her departure).
With the team, strategy and work on strong footing, Silvia has decided this is
the right time to pursue new challenges and opportunities.
 
OFFICER AND DIRECTOR FINANCIAL PLANNING
After your termination date, you have three (3) months (or until the end of the
calendar year in which you terminate, if earlier) to complete your financial
planning and submit any expenses for reimbursement for the calendar year in
which your termination date occurs.


OFFICER ANNUAL PHYSICAL
You will be eligible to receive your annual executive physical for calendar year
2019 in accordance with the terms of the Executive Physical Program, provided
your physical is completed within six months of your date of termination.
Executive Physicals completed after your termination date are considered taxable
income to you.


HOUSEHOLD MOVING EXPENSES
You will be eligible to be reimbursed for shipping expenses related to your
household goods from your residence in Illinois to a destination of your choice.
Such reimbursement will be subject to the limits set in the current Global
Mobility Policy with respect to the shipping of household goods. Please contact
Brian Madine, Director - Global Mobility for further details regarding shipping
assistance.


LEGAL FEES
You will be eligible to be reimbursed for legal fees related to this Agreement
up to a maximum of $10,000 USD, which fees must be incurred and reported to
McDonald’s no later than December 31, 2019 for payment no later than March 15,
2020.


RESIGNATIONS
I, Silvia Dias Lagnado, hereby tender my resignation as Corporate Executive Vice
President of McDonald’s Corporation (the “Company”), effective October 31, 2019.
In addition, I hereby tender my resignation, effective October 31, 2019, from as
Vice President of McDonald’s Global Markets LLC and to any other officer and
director positions that I currently hold with any McDonald’s group company or
affiliated company and for which I do not otherwise tender a separate
resignation.


COOPERATION WITH McDONALD’S
Except as described below in this section and the section entitled "Right to
Enforce Agreement and Cooperate with the Government," you agree to reasonably
assist and cooperate with McDonald's (and its outside counsel) (subject to the
payment of reasonable out-of-pocket expenses incurred by you) in any pending,
threatened or future investigations, charges, complaints, lawsuits,
arbitrations, regulatory actions or other claims or proceedings in the event
that McDonald's determines that you may have knowledge or












Separation Agreement
Page 4 of 14







--------------------------------------------------------------------------------





be a witness relating to the investigation, charge, complaint, lawsuits,
arbitration, regulatory action or other claim or proceedings. Notwithstanding
the foregoing, this section does not require you to assist and cooperate with
McDonald’s in any claim, lawsuit or proceeding brought by you against McDonald’s
for breach of this Agreement or for a claim that is excepted from the General
Release, below. The Company agrees that your cooperation shall be subject to
accommodations that will avoid or minimize disruption of your personal and
professional obligations. When possible, you will be given seven (7) days
advanced written notice of any action which requires your participation.
GENERAL RELEASE
In exchange for the payments and benefits set forth above in this Agreement, you
(and anyone claiming through you or on your behalf, including your heirs and
assigns) agree to release McDonald’s, to the fullest extent permitted by law,
with respect to any and all claims, actions, causes of action, complaints,
grievances, demands, allegations, promises, and obligations for damages, and any
and all other demands you may have against McDonald’s or have ever had, whether
known or unknown, concerning, relating to, or arising out of any alleged acts or
omissions by McDonald’s from the beginning of time to the date on which you
execute this Agreement.


The claims you are releasing include, without limitation, the claims as defined
in this Agreement, any additional claims asserted on your behalf by legal
counsel (if any) or by any individual, entity or government agency, and all
other claims arising under any act, statute, constitution, regulation, executive
order, ordinance, or the common law, including any claims for attorneys’ fees
and/or costs. Without limiting the generality of the foregoing and subject to
the exceptions listed in the section entitled “Right to Enforce Agreement and
Cooperate with the Government” listed below, the claims released by you
hereunder include, but are not limited to:
(a) all claims for or related in any way to your employment, compensation, other
terms and conditions of employment, or cessation of employment with McDonald’s;
(b) all claims that were or could have been asserted by you or on your behalf:
(i) in any federal, state, or local court, or tribunal; (ii) under any public
policy or common law theory; (iii) under any employment agreement or contract,
other agreement or contract, or tort (including but not limited to claims for
infliction of emotional distress); or (iv) under any federal, state, or local
law, regulation, ordinance, or executive order;
(c) any and all claims that McDonald’s is obligated to pay or owes any
compensation or payments to you in connection with any ideas, information,
inventions, processes, procedures, systems, methods, intellectual property or
other materials that you may have developed, produced, created, designed,
modified, improved, enhanced or revised during your employment with McDonald’s
or disclosed to McDonald’s, including without limitation any trademarks, service
marks, trade dress, copyrights, patents and/or trade secrets, (collectively
referred to in this Agreement as “Materials”); and
(d) any and all claims that were or could have been asserted by you or on your
behalf arising under any law, including but not limited to, and as in effect or
amended from time to time: Title VII of the Civil Rights Act of 1964 (“Title
VII”), Civil Rights Act of 1866 (42 U.S.C. Section 1981), Civil Rights Act of
1991 (42 U.S.C. Section 1981a), Age Discrimination in Employment Act, 29 U.S.C.
§§ 621 et seq. (“ADEA”), Americans with Disabilities Act (“ADA”), Employee
Retirement Income Security Act, Family and Medical Leave Act, Uniformed Services
Employment and Reemployment Rights Act (“USERRA”), Genetic Information
Nondiscrimination Act (“GINA”), Equal Pay Act, Fair Credit Reporting Act,
Immigration Reform Control Act, Occupational Safety and Health Act, Employee
Polygraph Protection Act, Worker Adjustment and Retraining Notification Act
(“WARN Act”), Lilly Ledbetter Fair Pay Act of 2009, any state or federal
consumer protection and/or trade practices act, Illinois




















Separation Agreement
Page 5 of 14





--------------------------------------------------------------------------------





Human Rights Act, Illinois Wage Payment and Collection Act, Illinois Equal Wage
Act, Illinois Equal Pay Act of 2003, Illinois Minimum Wage Law, Illinois Worker
Adjustment and Retraining Notification Act (“Illinois WARN Act”), the
anti-retaliation provisions of the Illinois Workers Compensation Act, and the
Illinois Whistleblower Act and any other whistleblower statute, the New York
Human Rights Law, any state or federal consumer protection and/or trade
practices act.


Without limiting the generality of the foregoing, the claims you are releasing
include any claim that any future nonpayment or difference in amount, timing or
duration of wages, salaries, bonuses, benefits (such as under the Profit Sharing
and Savings Plan, Long Term Incentive Plans, Insurance Plans, TIP Plan, stock
option and restricted stock unit plans, and Cash Performance Unit Plan) or other
compensation is discriminatory under the ADEA, Title VII, the ADA and the
Rehabilitation Act of 1973, all as amended or modified in operation by the Lilly
Ledbetter Fair Pay Act of 2009, and all such claims under all federal, state and
local law, as heretofore or hereafter amended or modified in operation.


YOU UNDERSTAND BY SIGNING THIS AGREEMENT, YOU ARE GIVING UP ALL CLAIMS AGAINST
McDONALD’S except those expressly excepted by this Agreement or otherwise not
waivable by law. You agree that this Agreement provides benefits to you that are
above and beyond anything to which you are otherwise entitled.


RIGHT TO ENFORCE AGREEMENT AND COOPERATE WITH THE GOVERNMENT
Nothing in this Agreement shall prohibit or interfere with your right to bring
any action to enforce the terms of this Agreement or to file a charge or
complaint, report a violation of the law, communicate, testify, assist,
cooperate, or participate in an investigation, proceeding or hearing conducted
by the Equal Employment Opportunity Commission, the Department of Justice, the
Securities and Exchange Commission or other federal, state or local agency or
commission without prior authorization or approval of the Law Department or any
other McDonald’s official or representative, and you are not required to report
such actions to McDonald’s. And nothing in this Agreement prohibits or restricts
your ability to share confidential company information regarding possible
violations of the law with any federal, state or local government agency, and to
accept monetary awards for providing information about violations of the law to
any such agency (sometimes referred to as whistleblower awards or informant
awards) under any whistleblower law, rule or program. However, except where
otherwise prohibited by law, the consideration provided to you in this Agreement
shall be the sole relief provided to you for all claims you previously asserted
or could have asserted. You are not, and will not be, entitled to recover, and
you agree to waive, to the fullest extent permitted by law, any back pay, back
benefits, damages for emotional distress, other actual or compensatory damages,
punitive damages, interest, and other monetary benefits or other personal relief
or recovery against McDonald’s in connection with any such claim, charge or
proceeding of any kind without regard to which entity or person has brought such
claim, charge, complaint or proceeding, except for whistleblower or informant
awards as set forth above.
IMMUNITY FROM LIABILITY FOR CONFIDENTIAL DISCLOSURE OF A TRADE SECRET TO THE
GOVERNMENT OR IN A COURT FILING
Under the Defend Trade Secrets Act, you cannot be held criminally or civilly
liable under any Federal or State trade secret law or under this Agreement for
the disclosure of a trade secret made in confidence to a Federal, State, or
local government official, either directly or indirectly, or to an attorney, and
solely for the purpose of reporting or investigating a suspected violation of
law. You likewise cannot be held criminally or civilly liable under any Federal
or State trade secret law for disclosure of a trade secret made in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under






















Separation Agreement
Page 6 of 14





--------------------------------------------------------------------------------





seal.  Also, if you file a lawsuit for retaliation by McDonald’s for reporting a
suspected violation of law, you may disclose a trade secret to your attorney and
you may use the trade secret information in the court proceeding if you file any
document containing the trade secret or confidential information under seal and
you do not otherwise disclose the trade secret, except pursuant to court order. 


RETURN OF McDONALD’S PROPERTY; DEDUCTIONS FROM PAY FOR MONEY OWED TO McDONALD’S
On or by your termination date you will return to McDonald's all documents,
manuals, office equipment, credit cards and other things belonging to McDonald's
which you have borrowed or which you possess or control. You authorize
McDonald's to deduct from your paycheck or severance pay, any money owed
McDonald's as a result of items which are not returned or for loans or advances
you have received and which remain unpaid, if you agreed to allow such
deductions at the time the loans or advances were made. You may keep your
current McDonald’s issued cellular phone and laptop, only after such devices
have been inspected by McDonald’s and only after the removal of all McDonald’s
confidential and proprietary information.


NON-DISPARAGEMENT AND LIMITATIONS ON PUBLICATIONS
You agree to refrain from all conduct, verbal or otherwise (including but not
limited to postings on the internet and/or on any social media outlet, such as
Twitter and Facebook) that disparages or damages or could disparage or damage
the reputation, goodwill, or standing in the community of McDonald’s, its past
or current parents, subsidiaries or joint ventures, or any of its or their past
or present officers, directors or employees. While communicating about
McDonald’s via social media or otherwise, you further agree that your
communications will clearly state that you are not employed by and do not
represent McDonald’s and will be clearly identified as representing your
personal views and not those of McDonald’s.


Without limiting the generality of the foregoing, you further agree that, you
shall not, for three (3) years following your Termination Date publish any
articles or books about McDonald’s, its business or any McDonald’s-Related
Person, or grant an interview primarily relating to McDonalds to any
representative of the public media, without the prior written consent of
McDonald’s General Counsel, Jerry Krulewitch, or his successor. Please contact
Carrie Reuter, c/o McDonald’s Corporation, 110 N Carpenter Street, Dept. #146,
Chicago, IL 60607, to request such written consent. The foregoing is not
intended to preclude you from teaching, lecturing or presenting at any
educational course or seminar where your experiences and contributions at
McDonald's may be a topic of discussion provided you comply with all of your
existing fiduciary and contractual obligations herein, including
confidentiality, and to refrain from addressing sensitive topics such as future
plans and strategies related to the McDonald’s brand, marketing, and/or talent.


For clarification, your filing a charge, reporting a violation of law,
cooperating, or participating in an investigation or proceeding conducted by the
Equal Employment Opportunity Commission, the Department of Justice, the
Securities and Exchange Commission or other federal, state, or local agency, as
outlined in the “Right to Enforce Agreement and Cooperate With the Government”
section above, shall not be a violation of your obligations under this section
“Non-Disparagement and Limitations on Publications.” Similarly, the Parties
agree that nothing in this Agreement is intended or will be interpreted so as to
interfere with any rights you may have under the United States Defend Trade
Secrets Act, as outlined in the “Immunity From Liability for Confidential
Disclosure of a Trade Secret to the Government or in a Court Filing” section
above.


























Separation Agreement
Page 7 of 14







--------------------------------------------------------------------------------





LICENSE TO RIGHT OF PUBLICITY
You hereby grant to McDonald’s the irrevocable, unrestricted worldwide right to
use, publish, display, broadcast, edit, modify and distribute materials bearing
your name, voice, image, likeness, music, statements attributable to you or any
other identifiable representation of you in connection with or related to your
employment with McDonald’s (collectively, “your Likeness”) in any form, style,
color or medium whatsoever now existing or developed in the future. You agree
that all materials containing your Likeness are and shall remain the sole and
exclusive property of McDonald’s, and you hereby assign any proprietary right
you may have in such materials to McDonald’s. You hereby release and forever
discharge McDonald’s from any and all liability, claims and damages relating to
the use of your Likeness and you waive any right you may have to inspect or
approve the finished materials or any part or element thereof that incorporates
your Likeness.


ASSIGNMENT OF INTELLECTUAL PROPERTY
You hereby agree and covenant that you have made and, that at all times after
your termination date shall make, prompt full written disclosure to McDonald’s
and hold in trust for the sole right, benefit, and use of McDonald’s: any
confidential information, ideas, inventions, innovations, discoveries,
improvements, developments, methods, designs, trade marks, trade names, service
marks, logos, trade dress, analyses, drawings, recipes, reports and all similar
or related information, whether or not patentable, and any works of authorship,
whether or not copyrightable, (collectively “Inventions”), that originated with
you in whole or in part during the period of your employment with McDonald’s.
You agree and acknowledge that any and all Inventions shall remain the exclusive
property of McDonald’s. You hereby expressly and fully assign to McDonald’s
exclusive right, title and interest to all Inventions that originated with you
in whole or in part during the period of your employment, whether written or
not, and whether or not patentable or eligible for protection under copyright
law, and fully waive any claims or rights you may have therein. You agree to
assist McDonald’s, at McDonald’s expense, in perfecting such transfer or
assignment by taking all necessary actions and executing all documents as may be
required. You understand that the foregoing shall not apply to Inventions (a)
developed on your own time, (b) without the use of Confidential Information,
proprietary information and/or trade secrets belonging to McDonald’s or without
McDonald’s supplies, equipment, facilities, or property, and (c) that are not
based on any work performed for McDonald’s or related in any way to McDonald’s
business or actual or demonstrably anticipated research or development (which,
to preclude any possible uncertainty, you have listed on Attachment A hereto).
Any assignment to McDonald’s of Inventions includes all rights of attribution,
paternity, integrity, modification, disclosure and withdrawal, and any other
rights throughout the world that may be known as or referred to as “moral
rights," “artist’s rights," “droit moral," or the like (collectively, “Moral
Rights”). To the extent that Moral Rights cannot be assigned under applicable
law, you hereby waive and agree not to enforce any and all Moral Rights,
including, without limitation, any right to identification of authorship or
limitation on subsequent modification that you may have in the assigned
Inventions. You further acknowledge that all original works of authorship that
were made by you (solely or jointly with others) within the scope of and during
the period of employment with McDonald’s and which are protectable by copyright
are “works made for hire”, as that term is defined in the United States
Copyright Act (17 USC §101) or under any similar concept other applicable
copyright law (to the extent U.S. copyright law does not apply). The provisions
of this Section shall be binding upon you and your heirs, executors and
administrators.
































Separation Agreement
Page 8 of 14









--------------------------------------------------------------------------------





ENFORCEMENT OF PROPRIETARY RIGHTS
At McDonald’s expense, you will assist McDonald’s after your termination of
employment in every proper way to obtain and from time to time to enforce United
States and foreign Proprietary Rights relating to Intellectual Property in any
and all countries. To that end, you will execute, verify and deliver such
documents and perform such other acts (including appearances as a witness) as
McDonald’s may reasonably request for use in applying for, obtaining,
perfecting, evidencing, sustaining and enforcing such Proprietary Rights and the
assignment thereof.


NON-SOLICITATION OF EMPLOYEES; NON-INTERFERENCE WITH BUSINESS
RELATIONSHIPS; CONFIDENTIALITY OF EMPLOYEE NAMES; NON DISTURBANCE
For a period of two (2) years from your date of termination, you agree and
covenant that you will not, on your own behalf or on behalf of any other person
or entity (A) directly or indirectly, solicit for employment or assist in the
solicitation of any “salaried” employee of McDonald’s, whether employed at the
corporate office or in the field (including at McDonald’s restaurants); (B)
provide to any prospective employer the identities of any of McDonald’s
“salaried” employees; (C) assist any of McDonald’s “salaried” employees in
obtaining employment with your new employer through the dissemination of resumes
or otherwise; (D) release names of any McDonald’s “salaried” employees to
recruiters, headhunters or employment agencies and (E) directly or indirectly
entice or induce any vendor, supplier, manufacturer, franchisee, consultant,
independent contractor, service provider, or partner of McDonald’s to reduce,
divert or curtail its relationship with McDonald’s.


NON-COMPETE
You acknowledge that McDonald’s is engaged in a highly competitive business and
has a compelling business need and interest in preventing release or disclosure
of its confidential, proprietary and trade secret information as defined in this
Agreement. Moreover, you acknowledge that McDonald’s has highly valuable,
long-term and near permanent relationships with certain customers, suppliers,
manufacturers, franchisees, employees and service organizations which McDonald’s
has a legitimate interest in protecting and that you, by virtue of your position
with McDonald’s, had, have and will continue to have access to these customers,
suppliers, manufacturers, franchisees, employees and service organizations as
well as the confidential, proprietary and trade secret information as defined in
this Agreement. You also acknowledge that McDonald’s has invested substantial
time, money and other resources in building and maintaining good will,
reputation and a valuable brand and system. You acknowledge and agree that, in
performing services for McDonald’s, you were placed in a position of trust with
McDonald’s and that, because of the nature of the services provided by you to
McDonald’s, Confidential Information will become engrained in you, so much so
that you would inevitably or inadvertently disclose such information in the
event you were to provide similar services to a competitor of McDonald’s. As
such, you agree and covenant that for a period of eighteen (18) months following
your termination date: (A) you shall not either directly or indirectly, alone or
in conjunction with any other party or entity, perform any services, work or
consulting for one or more Competitive Companies anywhere in the world.
"Competitive Companies" shall mean any company in the ready-to-eat restaurant
industry that competes with the business of McDonald's, including any business
in which McDonald's engaged during the term of your employment and any business
that McDonald's was actively considering conducting at the time of the your
termination of employment. Examples of Competitive Companies include, but are
not limited to: YUM Brands, Inc. (including but not limited to Taco Bell, Pizza
Hut and Kentucky Fried Chicken and all of YUM Brands, Inc.’s subsidiaries),
Quick Service Restaurant Holdings (and all of its brands and subsidiaries),
Burger King/Hungry Jacks, Wendy’s, Culver’s, In-N-Out Burger, Sonic, Hardee’s,
Checker’s, Arby’s, Long John
























Separation Agreement
Page 9 of 14





--------------------------------------------------------------------------------





Silver’s, Jack-in-the-Box, Popeye’s Chicken, Chick-fil-A, Domino’s Pizza,
Chipotle, Q-doba, Panera Bread, Papa John’s, Potbelly, Subway, Quiznos, Dunkin’
Brands, Seven-Eleven, Tim Horton’s, Starbucks, Jamba Juice, BoJangle’s, WaWa,
Five Guys, Denny’s and their respective organizations, partnerships, ventures,
sister companies, franchisees, affiliates or any organization in which they have
an interest and which are involved in the ready-to-eat restaurant industry
anywhere in the world, or which otherwise compete with McDonald's. You agree to
consult with the Executive Vice President of Human Resources, or his/her
successor, for clarification as to whether or not McDonald’s views a prospective
employer, consulting client or other business relationship of you may have or
have had in the ready-to-eat industry not listed above as a Competitive Company;
and (B) you shall not perform or provide, or assist any third party in
performing or providing, Competitive Services anywhere in the world, whether
directly or indirectly, as an employer, officer, director, owner, employee,
partner or otherwise, of any person, entity, business, or enterprise. For the
purposes of this restriction, “Competitive Services” means the design,
development, manufacture, marketing or sale of a product, product line or
service that competes with any product, product line or service of McDonald’s as
they presently exist or as may be in existence or development on Executive’s
termination date. You agree that you will notify McDonald’s prior to engaging in
any way with a competitor of McDonald’s, and you further acknowledge and agree
that McDonald’s may contact the subsequent employer and reveal the terms of this
Agreement. This Section is not meant to prevent you from earning a living or
fostering your career, but rather to prevent any competitive business from
gaining any unfair advantage from your knowledge of McDonald’s Confidential
Information, trade secrets and/or proprietary information.


CONFIDENTIAL INFORMATION
You acknowledge that during your employment with McDonalds you have formulated,
established and otherwise had access to and knowledge of McDonald’s Confidential
Information as defined in this Agreement. You further acknowledge that the
preservation of a continuing business relationship between McDonald’s and its
customers, franchisees, suppliers and manufacturers is of critical importance to
the continued business success of McDonald’s and that it is the policy of
McDonald’s to safeguard as confidential the identity and special needs of
certain customers, franchisees, suppliers, manufacturers, representatives and
key employees. You also acknowledge that McDonald’s has invested substantial
time, money and other resources in building and maintaining good will,
reputation and a valuable brand and system.
In view of the foregoing, you agree and covenant that at all times after your
termination date, (A) you will hold in strict confidence and will not use,
disclose, communicate, or distribute, to any person(s), firm or corporation, any
Confidential Information (as defined herein), except as may be authorized and
required in connection with your work for McDonald’s, unless you are compelled
to do so by judicial process, or unless the General Counsel of McDonald’s
expressly authorizes such in writing. You understand and agree that any
unauthorized use of Confidential Information by you or by any party receiving
such information through you shall be deemed a material breach of this
agreement; (B) you will not take, but will leave with McDonald’s, all records
(including electronic data) and papers and all other items of whatever nature
that contain Confidential Information; and (C) you will not write, confirm or
otherwise communicate or publish to any person or entity any of McDonald’s trade
secrets, proprietary information or Confidential Information, including, without
limitation while using social media (e.g., blogging, tweeting, and postings on
social networking sites).
For purposes of this Agreement, “Confidential Information” means all non-public
information that is not






























Separation Agreement
Page 10 of 14





--------------------------------------------------------------------------------





generally known in the trade or industry and that is valuable to McDonald’s and
that is or was disclosed by McDonald’s or by its affiliates to you or obtained
by or imparted to you through your employment with McDonald’s (whether prepared
by McDonald’s or its agents or advisors) in oral, electronic, tangible or
intangible form, concerning the processes, products, services, technology, or
business of McDonald’s, that is either identified by McDonald’s as being
confidential, or that would be understood by a person in your position,
exercising reasonable business judgment, to be confidential. Confidential
Information includes, but is not limited to, (i) trade secrets and proprietary
information as defined in this Agreement; (ii) special information about
relationships and distributors, vendors, suppliers, manufacturers, franchisees,
employees and customers, (iii) special and confidential knowledge about
McDonald’s relating to pricing, business and financial affairs, advertising,
marketing, sales, expansion plans, new store sites and strategies for McDonald’s
business, including various technical items and equipment used or contemplated
for use in McDonald’s business; and (iv) any information McDonald’s has
received, and in the future may receive, from third parties for which McDonald’s
may owe a duty to maintain confidentiality or to use solely for limited
purposes. For purposes of this Agreement, the terms “trade secrets” and
“proprietary information” include processes, methods, recipes, techniques,
systems, formulae, patents, models, devices, compilations, customer lists,
financial information, development plans, supplier lists and any information of
whatever nature that gives McDonald’s an opportunity to obtain an advantage over
competitors who do not know or use such information or data or any information
that would be harmful to McDonald’s if disclosed. Confidential Information does
not include general knowledge in the industry in which McDonald’s is engaged,
information or materials disseminated to the general public by McDonald’s,
and/or information that becomes public through no wrongful act or omission by
you or by any other person.


Nothing herein shall prohibit or interfere with your right to file a charge,
cooperate or participate in an investigation or proceeding conducted by the
Equal Employment Opportunity Commission, or other federal, state, or local
agency. In addition, nothing herein prohibits you from reporting possible
violations of federal, state or local law or regulation to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, the Congress, and any agency Inspector
General, or making other disclosures that are protected under the whistleblower
provisions of federal, state or local law or regulation. You do not need the
prior authorization or approval from McDonald’s and are not required to notify
McDonald’s before making any such reports or disclosures. In addition, you shall
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret that is made (i) in confidence either
directly or indirectly to a federal, state, or local government official, or to
an attorney, solely for the purpose of reporting or investigating a violation of
law or (ii) in a complaint, or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. This Section will govern to the
extent it may conflict with any other provision of this Agreement.


RECEIPT OF PAY AND BENEFITS TO DATE
You acknowledge and agree that you have not applied for, nor are you eligible
for, short term disability, long term disability, Worker’s Compensation, or
family and medical leave under applicable federal, state and local law. You
further agree that you have received all salary and benefits due to you to date,
and have taken any family and medical leave to which you are entitled. All pay
earned by you, including vacation pay, has been paid or is included in the
amounts referred to in the Payments section above.






























Separation Agreement
Page 11 of 14









--------------------------------------------------------------------------------





REMEDIES FOR BREACH
Should you breach this Agreement, McDonald’s shall be entitled to recover 90% of
the entire value of any consideration you have received pursuant to this
Agreement and shall be relieved of any obligation to pay further consideration.
It is acknowledged that this is not a penalty but an agreed upon remedy that
results from a failure of consideration upon a breach of the provisions of this
Agreement; however, the parties agree that the remaining 10% of the value of the
consideration shall constitute sufficient consideration for the General Release
above. Notwithstanding the foregoing, nothing in this Agreement shall prohibit
or interfere with your right to challenge enforcement of this Agreement under
the Older Workers Benefit Protection Act before a court or tribunal or before
the Equal Employment Opportunity Commission. Further, nothing in this Agreement
prohibits you from reporting possible violations of federal, state or local law
or regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the Securities and Exchange Commission, the Congress,
and any agency Inspector General, or making other disclosures that are protected
under the whistleblower provisions of federal, state or local law or regulation.
You do not need the prior authorization or approval of the Law Department or
anyone else at McDonald’s to make any such reports or disclosures, and you are
not required to notify the company that you have made such reports or
disclosures.


CHOICE OF LAW
You and McDonald’s agree that this Agreement is to be interpreted and enforced
pursuant to the law of Delaware. Should any dispute arise between the parties
and the law of the forum state prevents use of this choice of law provision with
respect to any issue, then the law of the forum state shall be adopted for that
issue.


ENTIRE AGREEMENT
This Agreement contains the full agreement between you and McDonald’s and
completely supersedes any prior written or oral agreements or representations
concerning the subject matter thereof, provided, however, that you agree and
acknowledge that the obligations and restrictive covenants set forth in this
Agreement (including the Non-Compete; Non-Solicitation of Employees;
Non-Interference with Business Relationships; Confidentiality of Employee Names;
Non-Disturbance; and Confidential Information paragraphs) are consistent with
and largely mirror the obligations and restrictive covenants set forth in the
Confidentiality, Intellectual Property & Restrictive Covenant Agreement dated
March 30, 2017 between you and McDonald’s that you signed for good and valuable
consideration and that was ancillary to your employment with McDonald’s. Any
oral representation or modification concerning this Agreement shall be of no
force or effect.


COMPLIANCE WITH CODE SECTION 409A
The intent of the parties is that payments and benefits under this Agreement
comply with, or be exempt from, Internal Revenue Code Section 409A (“Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
will be interpreted to be in compliance with Code Section 409A. In no event will
McDonald’s be liable for any additional tax, interest or penalty that may be
imposed on you by Code Section 409A or otherwise or for damages for failing to
comply with Code Section 409A. If you are deemed on the date of termination to
be a “specified employee” within the meaning of Code Section 409A, then with
regard to any payment or the provision of any benefit that is considered
“nonqualified deferred compensation” under Code Section 409A payable on account
of a “separation from service,” such payment or benefit will be made or provided
at the date which is the earlier of (A) the expiration of the six (6)-month
period measured from the date of your “separation from service,” and (B) the
date of
























Separation Agreement
Page 12 of 14





--------------------------------------------------------------------------------





your death, to the extent required under Code Section 409A. Upon the expiration
of the foregoing delay period, all payments and benefits delayed pursuant to
this paragraph will be paid or reimbursed to you in a lump sum and all remaining
payments and benefits due (if any) will be paid or provided in accordance with
the normal payment dates. With regard to any reimbursement of costs and expenses
or in-kind benefits, except as permitted by Code Section 409A, (i) the right to
reimbursement or in-kind benefits will not be subject to liquidation or exchange
for another benefit, (ii) the amount of expenses eligible for reimbursement, or
in-kind benefits, provided during any taxable year will not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year, and (iii) such payments will be made on or before the last day of
your taxable year following the taxable year in which the expense occurred.


SAVINGS CLAUSE
In the event that any one or more provisions (or portion thereof) of this
Agreement is held to be invalid, unlawful or unenforceable for any reason, the
invalid, unlawful or unenforceable provision (or portion thereof) shall be
construed or modified so as to provide the released parties with the maximum
protection that is valid, lawful and enforceable, consistent with the intent of
the parties in entering into this Agreement. If such provision (or portion
thereof) cannot be construed or modified so as to be valid, lawful and
enforceable, that provision (or portion thereof) shall be construed as narrowly
as possible and shall be severed from the remainder of this Agreement (or
provision), and the remainder shall remain in effect and be construed as broadly
as possible, as if such invalid, unlawful or unenforceable provision (or portion
thereof) had never been contained in this Agreement.




CONSIDERATION PERIOD; KNOWING AND VOLUNTARY AGREEMENT AND RELEASE, AND
ACCEPTANCE AND RETURN OF THE AGREEMENT
You have read it and understand it fully. You acknowledge that you have been and
are hereby advised by this Agreement to consult with an attorney prior to
executing this Agreement.


You further acknowledge that you have been given at least 21 days to consider
the terms of this Agreement, that you have been able to use this period, or as
much of this period as you desire, and that you are now executing this Agreement
voluntarily with the express intention of making a binding legal agreement,
including giving up all claims against McDonald’s. You forever waive any relief
not explicitly set forth in this document. The review period set forth above
will not be affected or extended by any revisions, whether material or
immaterial, that might be made to this Agreement. If you choose to accept this
Agreement, please sign and return the Agreement to Jerry Krulewitch at the
following address:




 
McDonald’s Corporation
 
 
 
 
Attention: Jerry Krulewitch
 
 
 
 
110 N. Carpenter Street
 
 
 
 
Chicago, Illinois 60607
 
 
 



This Agreement should not be signed prior to your Termination Date. If you do
not sign and return this Agreement, no part of the payments and benefits
described in this Agreement will be available to you.
  


















Separation Agreement
Page 13 of 14







--------------------------------------------------------------------------------





RIGHT TO REVOKE
This Agreement may be revoked by delivering a written notice of revocation to
Jerry Krulewitch, McDonald’s Corporation, 110 N. Carpenter Street, Chicago,
Illinois 60607, no later than the seventh day after you sign it. Revocations
delivered by mail must be postmarked by the seventh day after signing this
Agreement.


Provided that you timely sign and return, and do not revoke, this Agreement, it
will become effective on the eighth (8th) day after you sign it. If you do not
sign this Agreement and return it within the time period described above, or you
revoke the Agreement during the seven (7) day revocation period, no part of the
payments and benefits described in this Agreement will be available to you.
















I have read and understand this Agreement. By signing below, I hereby fully and
freely agree to abide by the promises, releases, and obligations set forth
above.




Name (print):    SILVIA DIAS LAGNADO                                
 
 
 
 
 
Signature:  /s/ Silvia Dias
Lagnado                                              
 
 
 
 
 
Date:  October 31, 2019                    
 
 
 
 
 
 
 
 
 
 
 
 
 
 
McDonald’s Signature:    /s/ Jerome N. Krulewitch                   
 
 
 
 
 
Date:  October 31, 2019                   
 
 
 
 
 
 































Separation Agreement
Page 14 of 14





--------------------------------------------------------------------------------





Attachment A: Intellectual Property


Please list any Intellectual Property which you made, conceived or learned prior
to the commencement of your employment with McDonald’s:






























































































Attachment A
Page 1 of 1







